UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50356 EAST COAST DIVERSIFIED CORPORATION (Exact Name of registrant as specified in its charter) Nevada 55-0840109 (State or other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 810 Franklin Court, Suite H Marietta, Georgia 30067 (Address of principal executive offices) (770) 953-4184 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: o Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer ý Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo ý As ofMay 17, 2012, there were 644,451,204 shares outstanding of the registrant’s common stock. EXPLANATORY NOTE The purpose of this Amendment No.1 (the “Amendment”) to the East Coast Diversified Corporation (the “Company”) quarterly report on Form 10-Q for the period ended March 31, 2012, originally filed with the U.S. Securities and Exchange Commission on May 21, 2012 (the “Form 10-Q), is to furnish an amended Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T and update the notesto the consolidated financial statements. No other changes have been made in this Amendment to the Form 10-Q. This Amendment speaks as of the original date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date other than footnotes 1 and 4and does not materially modify or update in any way disclosures made in the original Form 10-Q. Pursuant to rule 406T of Regulation S–T, the interactive data files on Exhibit 101 attached hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liabilities under those sections . TABLE OF CONTENTS PART I– FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II– OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1.A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements East Coast Diversified Corporation and Subsidiaries Consolidated Balance Sheets March 31, December 31, (unaudited) ASSETS Current assets Cash $ $ Accounts receivable, net Inventory Prepaid license fees Prepaid expenses Total current assets Property and equipment, net Other assets Capitalized research and development costs, net Intangible assets, net Goodwill Prepaid license fees Escrow deposits Security deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Bank overdraft $ $ Loans payable, current Loans payable - related party, current Accounts payable and accrued expenses Accrued payroll and related liabilities Total current liabilities Other liabilities Loans payable, non-current - Total liabilities Commitments and contingencies: Contingent acquisition liabilities Stockholders' deficit Preferred stock, $0.001 par value, 50,000,000 and 20,000,000 shares authorized, 13,859,845 and 10,513,813 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Common stock, $0.001 par value, 950,000,000 and 480,000,000 shares authorized, 558,549,281 and 289,895,481 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total East Coast Diversified stockholders' deficit ) ) Noncontrolling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to consolidated financial statements. 3 East Coast Diversified Corporation and Subsidiaries Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, March 31, Revenues: Product sales $ $ Consulting and development User fees Total revenues Operating Expenses Cost of revenues: Product sales Consulting and development - User fees Selling, general and administative expense Total operating expenses Loss from operations ) ) Other income (expense) Other income - Interest expense ) ) Total other income (expense) ) ) Net loss ) ) Net loss attributable to noncontrolling interests Net loss attributable to East Coast Diversified Corporation $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outsanding during the period - basic and diluted See accompanying notes to consolidated financial statements. 4 East Coast Diversified Corporation and Subsidiaries Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31, March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Noncontrolling interests ) ) Depreciation and amortization Issuance of loan payable for consulting services - Stock issued for services Amortization of prepaid license fee - Amortization of payment redemption premium as interest - Gain on recovery of redemption premiums ) - Accretion of beneficial conversion feature on convertible notes payable as interest - Accretion of stock discounts to comvetible notes payable as interest - Interest accrued on loans payable Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventory ) Security deposits ) - Bank overdraft ) - Accounts payable and accrued expenses Accrued payroll and related liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Net cash from investing activities - - Cash flows from financing activities: Proceeds from issuance of common stock Proceeds from issuance of preferred stock - Proceeds from loans payable - Proceeds from loans payable - related party Repayments of loans payable ) - Repayments of loans payable - related party - ) Net cash from financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ See accompanying notes to consolidated financial statements. Continued 5 East Coast Diversified Corporation and Subsidiaries Consolidated Statements of Cash Flows (Continued) (unaudited) For the Three Months Ended March 31, March 31, Supplemental disclosure of cash flow information: Cash paid for interest $
